ORDER
The defendants challenge the district court’s loss calculation premised on several categories of stolen mail and access devices described as checks, credit card statements, credit card numbers, bank statements, convenience checks, counterfeit checks, and fraudulent charges. However, review of the district court’s loss calculation is not possible at this juncture because the record is unclear.
For example, although the record references 778 checks recovered in the stolen mail, only 11 “completed checks” were provided to the probation officer. The record does not reflect whether some or all of the remaining 767 checks also were completed or were blank. The record is similarly unclear regarding the other categories of devices and stolen mail used to calculate the actual and intended losses in this case. Nor does the record reflect whether the 11 and 778 checks were for one account, 778 accounts, or some number in between.
We REMAND THESE CASES FOR 90 DAYS. The district court shall make specific findings regarding each category of item included in the loss calculation and the amount attributed to each such category. The district also shall supplement the record with one representative photocopy of each category of item included in the loss calculation — e.g., one copy of a “convenience check,” a “completed check,” an “uncompleted check” (if applicable), an “account statement,” an “account number,” etc.
REMANDED.